ORDER

PER CURIAM.
Natural father (father) appeals from a decree of adoption in favor of the natural mother and her present husband. The decree had the effect of terminating father’s parental rights in his daughter. We affirm. We have reviewed the record and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).